TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00139-CV


Appellants, David Lovelace and Melissa Lovelace // Cross-Appellant, Lake Travis
Independent School District

v.

Appellee, Lake Travis Independent School District // Cross-Appellees, David Lovelace and
Melissa Lovelace




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-06-003726, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		David Lovelace, Melissa Lovelace, and Lake Travis Independent School District have
filed a joint motion to consolidate their two appeals in cause numbers 03-06-00742-CV and 03-07-00139-CV.  We agree that judicial economy is best served by considering these two related matters
together.  We consolidate both appeals into the pending appeal in cause number 03-06-00742-CV. 
The record and all pertinent documents from this proceeding will be transferred into cause number
03-06-00742-CV.  Because there will be no further activity in cause number 03-07-00139-CV, the
cause is dismissed.

							_____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed
Filed:   April 18, 2007